Citation Nr: 1031649	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether a February 1995 rating decision denying the Veteran's 
request to reopen the claim for entitlement to service connection 
for cervical arthritis involved clear and unmistakable error.  

2.  Entitlement to an effective date earlier than March 1, 2004, 
for the award of service connection for cervical arthritis with 
spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for cervical arthritis with 
spinal stenosis, effective March 1, 2004.  The Veteran alleges he 
warrants an earlier effective date and that a February 1995 
rating decision that denied reopening the claim for service 
connection for a cervical spine disorder contained clear and 
unmistakable error.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 1995 RO rating decision, the RO denied 
reopening the claim for service connection for arthritis of the 
cervical spine.  The Veteran received notice of the decision and 
did not appeal it.  

2.  The February 1995 rating decision was consistent with the 
evidence then of record and the law and regulations in effect at 
that time.

3.  Following the February 1995 rating decision, the next time 
the Veteran submitted an application to reopen the claim for 
service connection for cervical arthritis was March 1, 2004.

4.  There was no formal claim, informal claim, or written intent 
to file a claim regarding entitlement to service connection for 
cervical spine arthritis between February 1995 and March 2004. 



CONCLUSIONS OF LAW

1.  The February 1995 rating decision, which denied reopening the 
claim for service connection for cervical spine arthritis was not 
clearly and unmistakably erroneous and is final.  38 U.S.C.A. 
§§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2009).

2.  The criteria for an effective date earlier than March 1, 
2004, for the award of service connection for cervical arthritis 
with spinal stenosis have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The requirements of the VCAA have been met.  The current claim 
stems from an application to reopen a previously-denied claim of 
entitlement to service connection for cervical spine arthritis.  
In the November 2004 decision on appeal, the RO reopened the 
claim and granted it.  This means that the notice requirements of 
38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was 
successfully reopened.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Following the Veteran's notice of disagreement 
as to the effective date, the RO properly provided him with a 
statement of the case addressing the effective-date issue.

As to the part of the Veteran's claim where he alleges clear and 
unmistakable error in the February 1995 rating decision, the 
provisions of the VCAA do not apply.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  

In May 2009, the Board remanded the claims to have the RO address 
the issue involving clear and unmistakable error.  Such action 
was completed in the June 2010 supplemental statement of the 
case.  Thus, the Board finds that the Board's May 2009 remand was 
substantially followed.

VA has not obtained any records in connection with the Veteran's 
claims for an earlier effective date and alleging clear and 
unmistakable error, as these claims are based upon evidence 
already in the claims file.  VA did not provide the Veteran with 
an examination in connection with the claims, as they do not meet 
the statutory requirements for entitlement to a VA examination or 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2009).  In sum, 
there is no evidence of any VA error in assisting the appellant 
that reasonably affects the fairness of this adjudication.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.  

II.  Analysis-Clear and Unmistakable Error

A.  Standard

A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a).  A final and binding RO 
decision will be accepted as correct in the absence of clear and 
unmistakable error.  Where the evidence establishes such an 
error, the prior decision will be reversed or amended and it will 
have the same effect as if the corrected decision had been made 
on the same date as the reversed or amended decision.  38 C.F.R. 
§ 3.105(a).

The United States Court of Appeals for Veterans Claims (Court) 
has consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  '"Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
Clear and unmistakable errors "are errors that are undebatable, 
so that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

The Court has propounded the following three-pronged test for 
determining when there was clear and unmistakable error present 
in a prior decision: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and, (3) a 
determination that there was clear and unmistakable error must be 
based on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

Simply to claim clear and unmistakable error on the basis that 
the previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear and 
unmistakable error, nor can broad-brush allegations of "failure 
to follow the regulations" or "failure to give due process," 
or any other general, non-specific claim of "error" meet the 
restrictive definition of clear and unmistakable error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

B.  Factual Background

The Veteran's service treatment records show that he sustained a 
shell fragment wound to the back of his neck in April 1943 due to 
enemy action.  The separation examination showed he had a six-
inch scar on the back of the right side of his neck.

In November 1974, the Veteran filed a claim for service 
connection for the residual wound to his neck.  In a March 1975 
rating decision, the RO granted service connection for residuals 
of shell fragment wound scar to the neck, and assigned a 
10 percent evaluation, effective November 1, 1974.  

In March 1989, the Veteran filed a claim for increase for the 
residual scar.  He also complained of arthritis in his neck.  A 
March 1989 VA treatment record shows the examiner noted that the 
Veteran wanted to know if the arthritis in his neck was service 
connected.  In an August 1989 rating decision, the RO denied 
service connection for arthritis of the neck stating that it was 
not incurred in service or within the presumptive period and was 
not secondary to the service-connected disabilities.  The Veteran 
was notified of this decision in September 1989, along with his 
appeal rights, and did not appeal the decision.  Thus, it is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2009).

In June 1991, the Veteran filed an application to reopen the 
claim for service connection for cervical spine arthritis.  
Attached to his claim were VA treatment records.  An April 1991 
VA treatment record shows the examiner entered an assessment of 
degenerative joint disease and stated it was "adjunctive to 
shell fragment wound of neck."  A July 1991 VA treatment record 
written by the same examiner who wrote the April 1991 treatment 
record shows an assessment of degenerative joint disease 
"probably related to old [shell fragment wound] scar [] in 
neck."  

In an October 1991 rating decision, the RO denied reopening the 
claim stating that the medical evidence dated in 1991 did not add 
anything material to the evidence already in the record and 
previously considered.  The Veteran was notified of this decision 
in October 1991, along with his appeal rights, and did not appeal 
the decision.  Thus, it is final.  Id.

In January 1994, the Veteran filed an application to reopen the 
claim for service connection for cervical spine arthritis.  
Attached to his claim were VA treatment records.  Included were 
the April 1991 and July 1991 treatment records described above.  
There was an April 1992 treatment record, wherein the same VA 
examiner who wrote the April 1991 and July 1991 treatment records 
stated degenerative joint disease "likely adjunctive" to the 
service-connected scar. 

In the February 1995 rating decision, the RO denied reopening the 
claim stating that the evidence received was cumulative in that 
it summarized or referred to evidence previously considered and 
provided no new basis for consideration of the claim.  The 
Veteran was notified of this decision in February 1995, along 
with his appeal rights, and did not appeal the decision.  Thus, 
it is final.  Id.

C.  Applicable Law in 1995

In 1995, the provisions of 38 U.S.C.A. § 5107 provided that in 
making a claim for service connection, the appellant had the 
burden of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim was well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim was a 
plausible claim, one which is meritorious on its own or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

A well-grounded claim for service connection generally required 
medical evidence of a current disability; evidence of incurrence 
or aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; and, a 
nexus, or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995)

The provisions of 38 C.F.R. § 3.303 in 1995 provided that service 
connection is warranted where the evidence of record establishes 
that a particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service or, 
if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
may also be warranted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1995).  Further, service connection may be granted 
for disability proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1995).

The provisions of 38 U.S.C.A. § 7105(c) (West 1991), stated that 
once a rating decision become final, it will not thereafter be 
reopened or allowed except as may otherwise be provided.

In order to reopen a claim which has been previously finally 
denied, the claimant had to present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  In 1995, the phrase "new and 
material evidence" was defined as follows:

[E]vidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1995).  

D.  Analysis

The Veteran alleges that VA committed clear and unmistakable 
error in the February 1995 rating decision.  Specifically, he 
argues that he had submitted a medical opinion from his treating 
physician that the arthritis was due to the neck wound he had 
suffered in World War II.  See VA Form 21-4138, Statement in 
Support of Claim, received in December 2004.  He states that at 
the time of the February 1995 rating decision, he had submitted 
new and material evidence and that his claim should been accepted 
and granted.

The question presented to the Board is whether the RO committed 
clear and unmistakable error in February 1995 in determining that 
the Veteran had not submitted new and material evidence in 
connection with his claim to reopen the issue of entitlement to 
service connection for cervical spine arthritis.  The Board has 
carefully reviewed the evidence of record at the time of the 
February 1995 rating decision and the law extant at that time, 
and concludes that reasonable minds could differ as to whether 
the claim should have been reopened and granted.  The reasons 
follow.

The Veteran has made clear that he is attacking the February 1995 
rating decision as containing clear and unmistakable error.  In 
the October 1991 rating decision, which became final in the 
absence of an appeal, the evidence of record consisted of two 
statements by the same VA examiner that showed assessments of 
cervical spine arthritis being "adjunctive to shell fragment 
wound of neck" and "probably related to old [shell fragment 
wound] scar [] in neck."  See April 1991 and July 1991 VA 
treatment records.  When the Veteran sought to reopen his claim 
in January 1994, he included those two records, which was 
evidence that had clearly been previously considered at the time 
of the October 1991 rating decision.  Thus, it could not 
constitute new and material evidence as defined in the 
regulation.  See 38 C.F.R. § 3.156(a) (1995).

Also included in the medical records submitted with the January 
1994 application to reopen was the April 1992 VA treatment record 
from the VA examiner who wrote the April 1991 and July 1991 VA 
treatment records.  In the April 1992 treatment records, he 
stated the cervical spine arthritis was "likely adjunctive" to 
the service-connected scar.  This was evidence that had not been 
previously submitted to agency decisionmakers and which bore 
directly and substantially upon the specific matter under 
consideration.  See id.  However, whether this evidence was 
cumulative or redundant is a fact that is, at worst, debatable.  
In other words, the Board cannot state that the claim should have 
undebatably been reopened based upon the April 1992 VA treatment 
record.  Rather, the Board finds that a reasonable adjudicator 
could have determined that the claim for entitlement to service 
connection for cervical spine arthritis did not warrant a 
reopening because the April 1992 opinion was duplicative of the 
April 1991 and July 1991 opinions provided by the same examiner 
and considered at the time of the October 1991 rating decision.  
Thus, determining whether the evidence was new and material 
involved a judgment call, which cannot constitute clear and 
unmistakable error.  This does not mean that the Board agrees 
with what the RO did in February 1995.  However, a disagreement 
as to how the facts were weighed is not clear and unmistakable 
error.  See Fugo, supra.

Based upon the above reasons, the Board finds that the RO's 
determination in February 1995 to deny reopening the claim for 
entitlement to service connection for cervical spine arthritis 
did not constitute clear and unmistakable error.  The February 
1995 rating decision was reasonably supported by the evidence 
then of record and the law in effect at the time.  The appeal is 
denied, and the February 1995 rating decision as to the denial in 
reopening the claim for entitlement to service connection for 
cervical spine arthritis is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

III.  Analysis-Earlier Effective Date

The Veteran alleges he warrants an effective date earlier than 
March 1, 2004, for the award of service connection for cervical 
arthritis with spinal stenosis.  He asserted he warranted the 
earlier effective date based upon the February 1995 rating 
decision containing clear and unmistakable error.  The Board has 
explained why it does not find there was clear and unmistakable 
error in the February 1995 rating decision.  Now it will address 
whether an earlier effective date is warranted on another basis.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefor."  38 U.S.C.A. § 
5110(a) (emphasis added).  The implementing regulation clarifies 
this to mean that the effective date of service connection and 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is later." 
38 C.F.R. § 3.400 (emphasis added).
 
Under 38 C.F.R. § 3.155(a), the claimant or a representative of 
the claimant can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 38 C.F.R. 
§ 3.1(p).  The benefit sought must be identified, see Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of an effective date prior to March 1, 2004, for the award of 
service connection for cervical arthritis with spinal stenosis.  
The reasons follow.
 
The February 1995 rating decision was the last final rating 
decision addressing the issue involving symptoms for cervical 
spine arthritis.  As discussed above, that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Following the 
February 1995 decision, the next time the Veteran submitted an 
application to reopen the claim for service connection for 
cervical arthritis with spinal stenosis was on March 1, 2004.  
 
Applying the law to the facts of this case, an effective date 
earlier than March 1, 2004, is not warranted.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and 
an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, whichever 
is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective date 
is the date of the claim to reopen."); Sears v. Principi, 16 
Vet. App. 244, 248 ("The Court thus holds that the effective-
date statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed.").  As there was a final denial in 1995, 
and the March 2004 claim was the first claim filed after the 1995 
decision, the proper effective date can be no earlier than March 
1, 2004.  Id.
 
The Board has thoroughly reviewed the evidence of record between 
February 1995 and March 2004 to see if the Veteran or his 
representative filed a formal claim, an informal claim, or 
expressed a written intent to file a claim of entitlement to 
service connection for cervical spine arthritis, but finds 
nothing in the record to support such a finding that a claim was 
filed prior to March 1, 2004.  See 38 C.F.R. §§ 3.1(p), 3.155.  
In fact, there are no communications from the Veteran or his 
representative between the 1995 decision and the March 2004 
submission.
 
For the reasons described above, the preponderance of the 
evidence is against entitlement to an effective date earlier than 
March 1, 2004, for the award of service connection for cervical 
arthritis with spinal stenosis.  Because the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The February 1995 rating decision was not clearly and 
unmistakably erroneous in denying reopening the claim for 
entitlement to service connection for cervical arthritis.  

Entitlement to an effective date earlier than March 1, 2004, for 
the award of service connection for cervical arthritis with 
spinal stenosis is denied.



______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


